Citation Nr: 9929621	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
April 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the veteran failed to appear for a 
Travel Board hearing that was scheduled in March 1999 at the 
RO.  


REMAND

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992) (per 
curium), this case must be remanded to obtain records 
considered to be in the constructive possession of VA.

In a statement in support of claim received from the veteran 
in March 1995, the veteran asserted a claim for service 
connection for depression based on service in the Persian 
Gulf theatre.  At that time, the veteran indicated that he 
was treated for depression.  In May 1995, the RO denied 
service connection for a psychiatric disability.  As the 
basis of that determination, the RO found that service 
medical records for his initial period of service were 
negative for complaints, treatment, or diagnosis for a 
psychiatric disability.  The RO notified the veteran of its 
determination; however, the veteran failed to file a timely 
appeal.  The veteran filed an informal application to reopen 
a claim for service connection for depression in February 
1997.  In that claim, the veteran asserted that he developed 
depression as a result of his service in the Persian Gulf.  

A review of the records reveals that no attempt was made by 
the RO to verify the veteran's service in the Persian Gulf or 
to obtain service medical records associated with that 
claimed period of service.  VA has responsibility for 
obtaining evidence pertinent records in the possession of the 
government.  38 C.F.R. § 3.159(b)(c) (1998).  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO is requested to verify the 
veteran's period of service during the 
Persian Gulf War.  

2.  Thereafter, the RO should obtain the 
original service medical records 
pertaining any treatment rendered to the 
veteran during his claimed period of 
active duty relating to the Persian Gulf 
War.  If no additional service medical 
records are forthcoming, the RO is 
requested to provide a clear explanation 
as to why they are unavailable.  

3.  Then the RO should readjudicate the 
claim of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a 
psychiatric disability.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












